Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheet of drawings submitted August 26, 2022 has been approved by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claims 21 and 22, it is unclear how the cover can be attached to the base when the sidewalls are between the base and cover, the hinges being located on the sidewalls. Note: original claim 1, not amended claim 1, was put into new claims 21 and 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al (6,721,484) in view of Myers (5,275,029).  Blankenship teaches a telecommunications enclosure arrangement (Fig. 1), comprising: (a) an enclosure (10) and a base (12) and a cover (14) connected to the base, the base and the cover cooperating to form a plurality of sidewalls and define an interior region, the cover being adapted for movement between an open position and a closed position; (b) a latch (16, 15) being disposed on at least one of the plurality of sidewalls of the enclosure (15) for securing the base and the cover together in the closed position; and (c) a modular locking device (17, 18) adapted to be mounted to the enclosure and provide added security and limit access to the interior region of the enclosure, the modular locking device including: (i) a first locking member made of a unitary molded plastic (b; see annotated figure below; column 2, lines 34-39) mountable to the base of the enclosure; and (ii) a second locking member made of a unitary molded plastic (a; column 2, lines 34-39) mountable to the cover of the enclosure; (d) the first and second locking members defining respective first and second openings (c) for receiving therein a securing element, the securing element  (17) being adapted to couple the first and second locking members together when the cover is in the closed position, wherein, in use, the securing element prevents the cover from moving from the closed position to the open position.  Further comprising a plurality of spaced latches disposed on the at least one of the plurality of sidewalls of the enclosure (Fig. 2).  Wherein the modular locking device is adapted to be positioned between the spaced latches (Fig. 1).  There is also a management unit (see fiber optic equipment within enclosure in Fig. 2) that mounts within the interior region of the enclosure.  Wherein the first and second locking members are in a snap-fit engagement with the enclosure.    For claims 1 and 4, Blankenship fails to teach that the modular locking device is specifically an add-on feature that is removably secured to the enclosure.   Myers teaches a modular locking device (10) that is removably secured to an enclosure (via 172, 180).    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Blankenship by specifically attaching the modular locking device thereto using fasteners, such as is taught by Niemann, to provide a way for easy removal and replacement if the modular locking device becomes damaged (column 8, lines 36-46 of Myers).

    PNG
    media_image1.png
    646
    784
    media_image1.png
    Greyscale

For claim 16, Blankenship in view of Myers fails to teach that the modular locking device is specifically secured to the enclosure via adhesive.   Myers also teaches a modular locking device (10) that is secured to an enclosure by adhesive (column 7, lines 23-36).    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Blankenship by specifically attaching the modular locking device thereto using adhesive, such as is taught by Myers, to provide a way to attach the device to the enclosure specifically, as desired.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al (6,721,484) in view of Myers (5,275,029) as stated above, and further in view of Poster, Jr (4,800,588).  As stated above, Blankenship in view of Myers teaches the limitations of claim 1, including a modular locking device with a securing element.  For claim 10, Blankenship in view of Myers fails to teach that the securing element includes a padlock.   Poster teaches modular locking device (10) that includes a padlock (52).    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Blankenship in view of Myers by additionally or alternately using a padlock, such as is taught by Poster, to provide an anti-theft securing element with the enclosure. Furthermore, the locking screw of Blankenship in view of Myers and the padlock of Poster are functional equivalents and either would work equally well to secure the locking members of Blankenship together.
Claim 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al (6,721,484) in view of Myers (5,275,029) as stated above and further in view of Woods (7,523,912).  As stated above, Blankenship in view of Myers teaches the limitations of claim 1, including a modular locking device with a securing element.  For claims 11, 13, and 14, Blankenship in view of Myers fails to teach that the securing element includes a hex-head bolt with a washer, integral with the head in one situation.   Poster teaches a hex-head bolt (64) with a washer (66). Also, the admitted prior art teaches that washers integral with the head of a bolt are well known in the art.     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Blankenship in view of Myers by specifically using a hex-head bolt with a washer, integral or not, such as is taught by Woods, to provide an easily insertable and removable securing element with the enclosure.  Furthermore, the locking screw of Blankenship in view of Myers and the bolt with washer of Woods are functional equivalents and either would work equally well to secure the locking members of Blankenship together.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al (6,721,484) in view of Myers (5,275,029) as stated above and further in view of Senebier et al (FR2715428).  As stated above, Blankenship in view of Myers teaches the limitations of claim 1, including a modular locking device with a securing element.  For claim 12, Blankenship in view of Myers fails to teach that the securing element that includes a triangular-headed fastening lock.   Senebier teaches modular locking device (4) that includes a triangular-headed fastening lock (4b; Fig. 1).    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Blankenship in view of Myers by alternately using a triangular-headed fastening lock, such as is taught by Senebier, to provide an easily insertable and removable securing element with the enclosure. Furthermore, the locking screw of Blankenship in view of Myers and the lock of Senebier are functional equivalents and either would work equally well to secure the locking members of Blankenship together.

Allowable Subject Matter
Claims 5-8 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive.
Addressing the arguments concerning Blankenship et al (6,721,484) in view of Myers (5,275,029):   the examiner contends that Blankenship does teach locking members that are each unitary molded plastic and that to make them a separate add-on feature, such as is taught by Myers, would have been obvious to provide a way for easy removal and replacement  of the members if the modular locking device becomes damaged (column 8, lines 36-46 of Myers).  Furthermore, each member has an opening (c) which receive a securing element (17) satisfying the rest of the claimed limitations.
No objection to the Official notice was expressed. Therefore, it is assumed that none exist and therefore, no further arguments on this notice will be entertained in the future.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
September 1, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637